Title: Enclosure: Packing List from John Barnes, 7 March 1809
From: Barnes, John
To: 


             The following packages on Board the Sloop Rebecca for Richmond Jno Hall Master.
            
              
                
                One
                  Barrel Muscovado Sugar 
                Nt 
                2
                1
                4
              
              
                2—
                one
                Ditto 15 loaves Single refd 
                }
                lbs
                
                ozs
              
              
                
                
                loaf Sugar
                219
                
                13
              
              
                3—
                one
                Ditto 16 loaves Do Nt Wt 
                
                
                
              
              
                4—
                one
                 Ditto containg tea Chest 
                
                
              
              
                
                lbs
                
                
              
              
                
                young Hyson tea 
                13
                –
                
                
              
              
                
                one Bag fresh Rice
                25
                .–
                
                
              
              
                
                  pearl Barley 
                25
                .–
                
                
              
              
                
                  Superfine Chocolate 
                25
                .–
                
                
              
              
                
                  Cloves 
                –
                .4 oz
                
                
              
              
                
                 Cinnamon 
                –
                .4 oz
                
                
              
              
                
                  Nutmegs 
                –
                 .4 oz
                
              
              
              
                
                Alspice 
                –
                .8 oz
                
                
              
              
                
                 peper
                1
                .–
                
                
              
              
                
                Mustard Bottles 
                6
                –
                
                
              
              
                
                Water Crackers 
                20
                ℔ 
                
                
              
              
                
                  
                
                lbs
              
              
                5
                one
                 half Cask fine cheese 
                29½
              
              
                
                 ordinary do 
                35
              
              
                6
                 Sqr Box Water Crackers
                22 ℔— 
              
            
             George Town 7t March 1809.J. Barnes.
          